            Case 3:20-cv-30110 Document 1 Filed 07/08/20 Page 1 of 5

                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

                               Civil Action No.:

                               180 DAGGETT DRIVE, LLC,

                                          Plaintiff,

                                              v.

                                  GREG E. LINDBERG,

                                         Defendant.

                      COMPLAINT FOR MONETARY RELIEF,
                       WITH DEMAND FOR A JURY TRIAL

                                         A. Parties.

       1.     The plaintiff, 180 Daggett Drive, LLC, is a limited liability company

organized under the laws of the Commonwealth of Massachusetts, which maintains its

principal place of business at 1680 Riverdale Street, West Springfield, Massachusetts.

       2.     The defendant, Greg E. Lindberg, is a natural person who resides at 3406

Stagecoach Road in Durham, North Carolina and who conducts his business at 2222

Sedgewick Road in Durham, North Carolina.

                                B. Jurisdiction and Venue.

       3.     Jurisdiction over the subject matter of this civil action is conferred by

28 U. S. C. § 1332(a)(1), in that this action is between citizens of different states and the

matter in controversy exceeds the sum of value of Seventy-Five Thousand and 00/100

($75,000.00) Dollars, exclusive of interest and costs and, to the extent that there is not

original jurisdiction over any individual claim in this proceeding, the Court possesses

jurisdiction over all such claims under the supplemental jurisdiction conferred by

                                              1
              Case 3:20-cv-30110 Document 1 Filed 07/08/20 Page 2 of 5

28 U. S. C. § 1367.

       4.        Jurisdiction over the defendant is conferred by Massachusetts General

Laws, Ch. 223A, § 3 (a) and (e), in that the claims of the plaintiff arise from the acts of

the defendant in transacting business in Commonwealth of Massachusetts, and in having

an interest in, using or possessing real property in the Commonwealth of Massachusetts.

       5.        Venue of this action in this Court is proper pursuant to 28 U. S. C.

§ 1391(b)(2), in that a substantial part of the events or omissions giving rise to the claims

of the plaintiff occurred in this district and the property that is the subject of this action is

situated in this district.

       6.        Venue of this action in this Court is also proper pursuant Local Rule

40.1(d)(1)(C), in that the only parties residing in the District of Massachusetts reside in

this division.

                                     C. Claims for Relief.

       7.        The plaintiff is the owner of commercial real estate, designed, constructed

and used as a medical office facility, which is located at 180 Daggett Drive in West

Springfield, Massachusetts (“the Premises”).

       8.        On March 13, 2019, the plaintiff, as landlord, and Eye & Lasik Eye Care

Management, LLC (hereinafter referred to as “ELEC”), as tenant, for good and valuable

consideration, including the promise of ELEC to perform its specified payment and

related and other obligations, entered into a Lease Agreement for the Premises (“the

Lease”).

       9.        On March 13, 2019, and as a specific and material inducement to the

plaintiff to enter into the Lease with ELEC, the defendant, who was a principal of ELEC,

                                                2
             Case 3:20-cv-30110 Document 1 Filed 07/08/20 Page 3 of 5

executed and delivered to the plaintiff a full personal Guaranty (“the Guaranty”), under

which the defendant agreed to guaranty, absolutely, unconditionally and irrevocably, the

compliance and performance by ELEC with and of all of its obligations to the plaintiff as

set forth in the Lease.

       10.    Beginning on March 1, 2020, and continuing to the present, ELEC fell into

default on its payment obligations under the Lease.

       11.    Because of the continuing default of ELEC on its obligations under the

Lease, the plaintiff, on or about May 20, 2020, commenced a summary process eviction

action against ELEC in the Hampden County Superior Court as Civil Action No.:

2079CV00288 (“the Eviction Action”).

       12.    On May 27, 2020, and because of the continuing default of ELEC on its

obligations under the Lease, the plaintiff made written demand upon the defendant under

the Guaranty, all for immediate payment of $174,288.67, which was the amount then due

to the plaintiff from ELEC under the Lease, together with further rent and other charges

which may accrue against ELEC under the Lease, and with costs and attorney’s fees that

had accrued and that continued to accrue.

       13.    On or about July 2, 2020, judgment was entered for the plaintiff in the

Eviction Action, awarding the plaintiff possession of the Premises and damages in the

amount of $185,491.17, being the sum, as of May 20, 2020, of back rent, late fees and

interest in the amount of $174,288.67, attorneys fees in the amount of $10,606.25 and

costs in the amount of $596.25.

       14.    Since the commencement of the Eviction Action, ELEC has continued its

payment default under the Lease, and additional sums are now due to the plaintiff under

                                             3
               Case 3:20-cv-30110 Document 1 Filed 07/08/20 Page 4 of 5

the Lease in the amount of $115,084.90, being the sum of $54,802.33 in rent for the

month of June, $2,740.12 in late fees for the month of June, $54,802.33 in rent for the

month of July, and $2,740.12 in late fees for the month of July.

       15.      Despite the written demand of the plaintiff made upon the defendant on

May 27, 2020, the defendant, without justification, has failed, refused and neglected to

make payment to the plaintiff of all amounts due to the plaintiff from ECLC, as he

otherwise promised in the Guaranty.

       16.      The defendant has breached his obligations under the Guaranty by failing to

promptly pay all monies due and owing to the plaintiff under the Lease.

       17.      As a result of the breach by the defendant of his obligations under the

Guaranty, the plaintiff has suffered damages in the present amount of $300,576.07, which

are continuing to this date and accruing pursuant to the terms of the Lease.

       18.      In accordance with the Guaranty, the defendant is obligated to pay to the

plaintiff its reasonable attorneys fees and costs incurred to enforce the terms of the

Guaranty.

       WHEREFORE, the plaintiff, 180 Daggett Drive, LLC, demands judgment against

the defendant, Greg E. Lindberg, for compensatory damages in the present amount of

$300,576.07, together with further amounts as may accrue under the Lease at issue,

statutory interest, costs, attorneys fees and such other and further relief as the court deems

appropriate.

                                      D. Jury Request.

       The plaintiff requests a trial by jury pursuant to Fed. R. Civ. P. 38.



                                               4
           Case 3:20-cv-30110 Document 1 Filed 07/08/20 Page 5 of 5




Dated: July 8, 2020                       THE PLAINTIFF,
                                          180 DAGGETT DRIVE, LLC,

                                            Mark J. Albano

                                      By: _________________
                                         Mark J. Albano, Esq.
                                         ALBANO LAW, LLC
                                         One Monarch Place, Suite 1330
                                         Springfield, MA 01144
                                         Tel: 413-736-3500
                                         Fax: 413-746-9224
                                         B.B.O. No.: 013860
                                         E-mail: mark@albanolawllc.com




                                      5
